          Case 1:15-cv-11803-IT Document 503 Filed 02/09/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 CARDIONET, LLC, and BRAEMAR
 MANUFACTURING, LLC,

                 Plaintiffs,                         Civil Action No. 1:15-cv-11803-IT

        v.

 INFOBIONIC, INC.,

                 Defendant.


                   STIPULATION OF DISMISSAL OF COUNT I
             REGARDING INFRINGEMENT OF U.S. PATENT NO. 6,940,403

       The Parties, by and through their undersigned counsel, and pursuant to Federal Rule of

Civil Procedure 15(a)(2), hereby stipulate to the dismissal with prejudice of Count I of the

operative Plaintiffs’ Third Amended Complaint (D.I. 279) regarding infringement of U.S. Patent

No. 6,940,403.




                                                 1
         Case 1:15-cv-11803-IT Document 503 Filed 02/09/20 Page 2 of 3



Dated: February 9, 2020                    Dated: February 9, 2020

By: /s/ Charles H. Sanders                 By: /s/ Bradford J. Badke
Charles H. Sanders (BBO #646740)           Bradford J. Badke (pro hac vice)
Christopher W. Henry (BBO #676033)         Ching-Lee Fukuda (pro hac vice)
LATHAM & WATKINS LLP                       Todd M. Simpson (pro hac vice)
John Hancock Tower, 27th Floor             Sharon Lee (pro hac vice)
200 Clarendon Street                       SIDLEY AUSTIN LLP
Boston, MA 02116                           787 Seventh Avenue
Telephone: (617) 948-6000                  New York, NY 10019
Facsimile: (617) 948-6001                  (212) 839-5300
charles.sanders@lw.com
christopher.henry@lw.com                   Jack Pirozzolo (BBO # 564879)
                                           SIDLEY AUSTIN LLP
Maximilian A. Grant (pro hac vice)         60 State Street, 36th Floor
Gabriel K. Bell (pro hac vice)             Boston, MA 02109
Diane E. Ghrist (pro hac vice)             (617) 223-0300
LATHAM & WATKINS LLP
555 Eleventh Street, N.W., Ste. 1000       Sam Dillon (pro hac vice)
Washington, DC 20004                       SIDLEY AUSTIN LLP
Telephone: (202) 637-2200                  1501 K Street, N.W.
Facsimile: (202) 637-2201                  Washington, D.C. 20005
max.grant@lw.com                           (202) 736-8711
gabriel.bell@lw.com
diane.ghrist@lw.com                        Counsel for Plaintiffs

Brenda L. Danek (pro hac vice)
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Telephone: (312) 876-7700
Facsimile: (312) 993-9767
brenda.danek@lw.com

Counsel for Defendant




                                       2
          Case 1:15-cv-11803-IT Document 503 Filed 02/09/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorney of

record for each party via the Court’s CM/ECF filing system.

 Dated: February 9, 2020                           By: /s/ Bradford J. Badke
                                                   Bradford J. Badke




                                               3
